Citation Nr: 1102771	
Decision Date: 01/24/11    Archive Date: 02/01/11

DOCKET NO.  08-20 665	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent for 
obstructive sleep apnea.

2.  Entitlement to a separate, compensable rating for asthma. 

3.  Entitlement to an initial rating in excess of 10 percent for 
generalized anxiety disorder and depressive disorder.

4.  Entitlement to a rating in excess of 10 percent for 
degenerative joint disease of the lumbosacral spine.

5.  Entitlement to an initial compensable rating for degenerative 
joint disease of the cervical spine.

6.  Entitlement to a compensable rating for sinusitis.

7.  Entitlement to an initial compensable rating for erectile 
dysfunction with hypogonadism.

8.  Entitlement to service connection for idiopathic 
hypersomnolence.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Andrew Mack


INTRODUCTION

The Veteran served on active duty from September 1977 to 
September 1988, and from November 2001 to August 2006. 

These matters come before the Board of Veterans' Appeals (Board) 
on appeal from December 2006 and November 2008 rating decisions 
of the Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia.

In November 2010, a hearing was held before the undersigned 
Acting Veterans Law Judge.  A transcript of that hearing is of 
record.

In November 2010, the Veteran submitted additional medical 
evidence directly to the Board, along with a waiver of initial RO 
consideration of the evidence.  This evidence is accepted for 
inclusion in the record on appeal.  See 38 C.F.R. §§ 20.800, 
20.1304 (2010). 

The Board notes that, in the December 2006 rating decision, the 
RO granted service connection for obstructive sleep apnea, 
effective August 25, 2006, added the disability to the Veteran's 
service-connected asthma disability, and assigned an initial 
rating of 50 percent for "obstructive sleep apnea with asthma."  
However, the rating criteria for asthma, under Diagnostic Code 
(DC) 6602, do not overlap with the rating criteria for 
obstructive sleep apnea, under DC 6847.  See 38 U.S.C.A. 
§ 38 C.F.R. § 4.97.  Furthermore, while ratings under DCs 6600 
through 6817, and 6822 through 6847 are not to be combined with 
each other, VA regulations do not prohibit ratings under DC 6602 
and DC 6847 from being combined.  See 38 U.S.C.A. § 38 C.F.R. 
§ 4.96.  Therefore, the Board has recharacterized the issues as 
listed on the title page.

The issues of a separate, compensable rating for asthma, an 
initial rating in excess of 10 percent for generalized anxiety 
disorder and depressive disorder, a rating in excess of 10 
percent for degenerative joint disease of the lumbosacral spine, 
and an initial compensable rating for degenerative joint disease 
of the cervical spine are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's obstructive sleep apnea has never been 
productive of chronic respiratory failure with carbon dioxide 
retention or cor polmonale, or required the use of a 
tracheostomy.

2.  The record does not reflect one or more incapacitating 
episodes per year of sinusitis requiring prolonged (lasting four 
to six weeks) antibiotic treatment, or three or more non-
incapacitating episodes per year of sinusitis characterized by 
headaches, pain, and purulent discharge or crusting.  

3.  The Veteran has never had either any deformity of the penis 
or atrophy of both testicles.

4.  The Veteran is compensated for hypersomnolence in the rating 
for his service-connected obstructive sleep apnea.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 50 percent 
for obstructive sleep apnea have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 
4.7, 4.97, Diagnostic Code 6847 (2010).

2.  The criteria for a compensable rating for sinusitis have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.97, Diagnostic Code 6513 
(2010).

3.  The criteria for an initial compensable rating for erectile 
dysfunction with hypogonadism have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 
4.7, 4.14, 4.31, 4.115b, Diagnostic Codes 7522, 7223 (2010).

4.  There is no legal basis for the award of service connection 
for idiopathic hypersomnolence.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 4.14 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & 
Supp. 2010)) includes enhanced duties to notify and assist 
claimants for VA benefits.  VA regulations implementing the VCAA 
were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2010).

Initially, the Board notes that, in connection with the claim for 
service connection for idiopathic hypersomnolence, the Veteran 
and his representative have been notified of the reasons for the 
denial of the claim, and have been afforded the opportunity to 
present evidence and argument with respect to the claim.  The 
Board finds that these actions are sufficient to satisfy any 
duties to notify and assist owed the Veteran.  As will be 
explained below, the claim lacks legal merit.  As the law, and 
not the facts, is dispositive of the claim, the duties to notify 
and assist imposed by the VCAA are not applicable.  See Mason v. 
Principi, 16 Vet. App. 129, 132 (2002).  See also Manning v. 
Principi, 16 Vet. App. 534, 542-543 (2002) (the provisions of the 
VCAA have no effect on an appeal where the law, and not the 
underlying facts or development of the facts are dispositive in a 
matter).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA will 
attempt to obtain and which evidence he or she is responsible for 
providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), after a substantially complete 
application for benefits is received, proper VCAA notice must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any evidence in 
her or his possession that pertains to the claim(s), in 
accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 
has been revised, in part.  See 73 Fed. Reg. 23,353-23,356 (April 
30, 2008).  Notably, the final rule removes the third sentence of 
38 C.F.R. § 3.159(b)(1), which had stated that VA will request 
that a claimant provide any pertinent evidence in his or her 
possession.

In rating cases, a claimant must be provided with information 
pertaining to assignment of disability ratings (to include the 
rating criteria for all higher ratings for a disability), as well 
as information regarding the effective date that may be assigned.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA-compliant notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by the 
agency of original jurisdiction (in this case, the RO).  Id.; 
Pelegrini, 18 Vet. App. at 112.  See also Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. 
Cir. 2003).  However, the VCAA notice requirements may, 
nonetheless, be satisfied if any errors in the timing or content 
of such notice are not prejudicial to the claimant.  Id.

In this appeal, in a July 2006 pre-rating letter, the RO provided 
notice to the Veteran explaining what information and evidence 
was needed to substantiate the claims for obstructive sleep 
apnea, sinusitis, and erectile dysfunction with hypogonadism, 
what information and evidence must be submitted by the Veteran, 
and what information and evidence would be obtained by VA; this 
letter also provided the Veteran with information pertaining to 
the assignment of disability ratings and effective dates, as well 
as the type of evidence that impacts those determinations.  The 
December 2006 rating decision reflects the initial adjudication 
of the claim after issuance of this letter.  Hence, the July 2006 
letter-which meets the content of notice requirements described 
in Dingess/Hartman and Pelegrini-also meets the VCAA's timing of 
notice requirement.  

The record also reflects that VA has made reasonable efforts to 
obtain or to assist in obtaining all relevant records pertinent 
to the matters herein decided.  Pertinent medical evidence 
associated with the claims file consists of service, VA and 
private treatment records, and the report of an August 2006 QTC 
examination.  Also of record and considered in connection with 
the appeal is the transcript of the Veteran's November 2010 Board 
hearing, along with various written statements provided by the 
Veteran, and by his representative, on his behalf.

The Board notes that the Veteran has not been afforded more 
recent VA examinations than the August 2006 examination to 
evaluate the current severity of his service-connected 
disabilities.  However, as explained below, the record adequately 
reveals the current state of the Veteran's disabilities with 
respect to the claims herein decided, and there is no indication 
that any such service-connected disability has worsened since the 
date of the most recent examination so that a higher rating might 
be available based on the Veteran's current symptomatology.  As 
such, no additional examination is required in connection with 
these claims.  See Palczewski v. Nicholson, 21 Vet. App. 174, 
181-183 (2007); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 
(1995); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  

In summary, the duties imposed by the VCAA have been considered 
and satisfied.  Through various notices of the RO, the Veteran 
has been notified and made aware of the evidence needed to 
substantiate the claims, the avenues through which he might 
obtain such evidence, and the allocation of responsibilities 
between himself and VA in obtaining such evidence.  There is no 
additional notice that should be provided, nor is there any 
indication that there is additional existing evidence to obtain 
or development required to create any additional evidence to be 
considered in connection with any of the claims.  Consequently, 
any error in the sequence of events or content of the notice is 
not shown to prejudice the Veteran or to have any effect on the 
appeal.  Any such error is deemed harmless and does not preclude 
appellate consideration of any of the matters herein decided, at 
this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 
(2006) (rejecting the argument that the Board lacks authority to 
consider harmless error).  See also ATD Corp. v. Lydall, Inc., 
159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Ratings

Disability evaluations are determined by the application of VA's 
Schedule for Rating Disabilities, which is based on average 
impairment of earning capacity resulting from a service-connected 
disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there 
is a question as to which of two ratings shall be applied, the 
higher rating will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  
After careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. 4.1; Schafrath 
v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to 
compensation already has been established and an increase in the 
disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  However, where the question for 
consideration is entitlement to a higher initial rating since the 
grant of service connection, evaluation of the medical evidence 
since the grant of service connection to consider the 
appropriateness of "staged rating" (assignment of different 
ratings for distinct periods of time, based on the facts found) 
is required.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  
Also, the Board acknowledges that a claimant may experience 
multiple distinct degrees of disability that might result in 
different levels of compensation from the time the increased 
rating claim was filed until a final decision is made.  Hart v. 
Mansfield, 21 Vet. App. 505, 509-10 (2007).  The following 
analyses are therefore undertaken with consideration of the 
possibility that different ratings may be warranted for different 
time periods.   

A.  Obstructive Sleep Apnea

Obstructive sleep apnea is rated under DC 6847, which provides 
the rating criteria for all sleep apnea syndromes.  Under DC 
6847, a 30 percent disability rating is warranted for persistent 
day-time hypersomnolence.  A 50 percent disability rating is 
warranted when the disability requires the use of a breathing 
assistance device such as a CPAP machine.  A total, 100 percent, 
disability rating is warranted for chronic respiratory failure 
with carbon dioxide retention or cor polmonale, or that sleep 
apnea requires the use of a tracheostomy.  38 C.F.R. § 4.97, DC 
6847.

In this case, as reflected in a January 2007 VA treatment record 
and in the report of an August 2006 QTC examination, the 
Veteran's sleep apnea has caused persistent day-time 
hypersomnolence and required the use of a continuous positive 
airway pressure (CPAP) machine.  At the time of the August 2006 
QTC examination, the Veteran reported also having suffered one 
episode of respiratory failure one time, requiring respiration 
assistance from a machine.  Also, a letter dated in July 2008 
from the Veteran's VA neurologist indicates that the Veteran was 
on Bilevel Positive Airway Pressure (BiPAP) treatment for his 
sleep apnea, but that, in spite of its nightly use, he remained 
very sleepy during the day.

During the July 2010 Board hearing, the Veteran testified to 
having severe daytime sleepiness, and sleeping during the day.  
He also testified that an option that his medical providers had 
presented to him was a tracheostomy, but that he had never had 
one.  The Veteran further testified that he was going to undergo 
maxillofacial surgery to increase his upper airway flow.  

At the time of the November 2010 hearing, the Veteran submitted a 
primary treatment plan, dated in May 2010, from his private 
orthodontist.  The treatment plan indicates a surgical plan for 
sleep apnea, including the following: fixed orthodontic 
appliances; elastics, as needed; orthognathic surgery of Lefort I 
and bilateral sagittal split osteotomy (BSSO) bimaxillary 
advancement to increase upper airway; finishing phase of 
orthodontics; and removable retainers.  

Considering the pertinent evidence in light of the governing 
legal authority, the Board finds that an initial rating in excess 
of 50 percent for obstructive sleep apnea is not warranted at any 
time since the August 25, 2006, effective date of the grant of 
service connection. 

The record does not reflect, and the Veteran has not contended, 
that his obstructive sleep apnea has ever been productive of 
chronic respiratory failure with carbon dioxide retention or cor 
polmonale, or required the use of a tracheostomy.
 
The record reflects persistent day-time hypersomnolence and the 
required use of breathing assistance devices such as a CPAP and 
BiPAP machines.  However, these are specifically contemplated in 
the criteria for a 50 percent rating under DC 6847.  

The Board also notes the Veteran's testimony indicating that an 
option that his medical providers had presented to him was a 
tracheostomy.  However, the Veteran also testified that he had 
never had a tracheostomy, and the medical record does not reflect 
that tracheostomy was ever required to treat the Veteran's 
obstructive sleep apnea.  

The Board furthermore notes the May 2010 private treatment plan 
indicating planned orthognathic surgery for sleep apnea.  
However, even obstructive sleep apnea requiring such surgical 
treatment does not more closely approximate such severe symptoms 
as chronic respiratory failure with carbon dioxide retention or 
cor polmonale, or symptoms requiring the use of a tracheostomy, 
than symptoms requiring the use of a breathing assistance device 
such as a CPAP machine.

Therefore, the award of the next higher 100 percent rating for 
obstructive sleep apnea under DC 6847 is not warranted in the 
instant case.

Furthermore, the Board has considered the applicability of other 
diagnostic codes for rating this disability, but finds that no 
other diagnostic code provides a basis for higher rating.  DC 
6847 explicitly provides the rating criteria for sleep apnea 
syndromes, including obstructive sleep apnea; the Veteran's 
disability in this case has not been shown to involve any factors 
that warrant evaluation under any other provision of VA's rating 
schedule.  

For all the foregoing reasons, the Board finds that there is no 
basis for staged rating of the Veteran's obstructive sleep apnea, 
pursuant to Fenderson, and that the claim for a higher rating 
must be denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the doubt 
doctrine; however, as the preponderance of the evidence is 
against assignment of a higher rating, that doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  

B.  Sinusitis

The Veteran's sinusitis is rated under DC 6513 for chronic, 
maxillary sinusitis, and is thus rated under the General Rating 
Formula for Sinusitis (DCs 6510 through 6514).  Under the General 
Rating Formula for Sinusitis, a noncompensable evaluation is 
awarded where the condition is detected by x-ray only.  A 10 
percent evaluation is warranted where there are one or two 
incapacitating episodes per year of sinusitis requiring prolonged 
(lasting four to six weeks) antibiotic treatment, or; three to 
six non-incapacitating episodes per year of sinusitis 
characterized by headaches, pain, and purulent discharge or 
crusting.  A 30 percent evaluation is warranted where there are 
three or more incapacitating episodes per year of sinusitis 
requiring prolonged (lasting four to six weeks) antibiotic 
treatment, or; more than six non-incapacitating episodes per year 
of sinusitis characterized by headaches, pain, and purulent 
discharge or crusting.  A maximum 50 percent evaluation is 
warranted following radical surgery with chronic osteomyelitis, 
or near constant sinusitis characterized by headaches, pain and 
tenderness of affected sinus, and purulent discharge or crusting 
after repeated surgeries.  An incapacitating episode of sinusitis 
means one that requires bed rest and treatment by a physician.  
38 C.F.R. § 4.97, DC 6513.

In this case, the report of an August 2006 VA examination 
indicates that the Veteran reported one sinusitis episode per 
year lasting for one week, with the episode being incapacitating 
for two days.  He reported headaches with sinus attacks, 
antibiotic treatment for sinusitis, and interference with 
breathing, prurient discharge from the nose, hoarseness of the 
voice and shortness of breath with sinusitis episodes.  

November 2007 VA treatment records indicate that the Veteran was 
treated for acute sinusitis after complaining of cold and sinus 
congestion for two weeks, with headaches, pain in the cheek 
bones, drainage of yellow mucus through the sinuses, and a mild 
cough.  The Veteran was prescribed antibiotics for 14 days.  
November 2007 VA treatment records further indicate that the 
Veteran was also treated when his sinus infection returned after 
he finished his course of antibiotics.  It was noted that he had 
thick yellow mucus with streaks of blood draining from his nose, 
as well as sinus pain at that time.  

During the November 2010 Board hearing, the Veteran testified 
that he suffered sinusitis episodes about once every three years, 
that he took antibiotics for it as necessary, and that his 
sinusitis symptoms included headaches, nasal discharge, and 
crusting around the nose.

Considering the pertinent evidence in light of the governing 
legal authority, the Board finds that a compensable rating for 
sinusitis is not warranted at any time pertinent to the Veteran's 
appeal. 

The record does not reflect one or more incapacitating episodes 
per year of sinusitis requiring prolonged (lasting four to six 
weeks) antibiotic treatment, or three or more non-incapacitating 
episodes per year of sinusitis characterized by headaches, pain, 
and purulent discharge or crusting.  The Board notes the 
Veteran's given history during the August 2006 VA examination of 
suffering one sinusitis episode per year lasting for one week, 
with the episode being incapacitating for two days.  However, 
both the medical record and the Veteran's own testimony during 
his November 2010 Board hearing reflect that the Veteran has not 
suffered incapacitating episodes of sinusitis-requiring bed rest 
and treatment by a physician-and that he has suffered less than 
three non-incapacitating episodes yearly.  While in November 2007 
the Veteran was treated for a period of weeks for acute 
sinusitis, which required treatment with antibiotics, the record 
does not reflect that such acute sinusitis was an incapacitating 
episode requiring bed rest and prolonged (lasting four to six 
weeks) antibiotic treatment.  Moreover, the record does not 
reflect three or more sinusitis attacks in any one-year period 
pertinent to the instant claim, and the Veteran testified during 
the November 2010 Board hearing that he suffered sinusitis 
episodes only about once every three years.  

In light of the above, the Board finds that the Veteran does not 
meet the criteria for a compensable, 10 percent rating for 
sinusitis under DC 6513 and the General Rating Formula for 
Sinusitis.

The Board has also considered the applicability of other 
diagnostic codes for rating this disability, but finds that no 
other diagnostic code provides a basis for higher rating.  The 
General Rating Formula for Sinusitis explicitly provides the 
rating criteria for all forms of sinusitis, and the Veteran's 
disability in this case has not been shown to involve any factors 
that warrant evaluation under any other provision of VA's rating 
schedule.  

For all the foregoing reasons, the Board finds that there is no 
basis for staged rating of the Veteran's sinusitis, pursuant to 
Hart, and that the claim for a higher rating must be denied.  In 
reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the doubt doctrine; however, as 
the preponderance of the evidence is against assignment of a 
higher rating, that doctrine is not applicable.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert, 1 Vet. App. at 53-
56.  

C.  Erectile Dysfunction with Hypogonadism

The Veteran's erectile dysfunction with hypogonadism is currently 
rated under DC 7522.  Under DC 7522, deformity of the penis with 
loss of erectile power warrants a 20 percent rating.  A note to 
DC 7522 instructs VA to review for entitlement to special monthly 
compensation under 38 C.F.R. § 3.350.  38 C.F.R. § 4.115b, DC 
7522.

In this regard, the Board notes that the Veteran has received 
special monthly compensation under 38 C.F.R. § 3.350 for loss of 
use of a creative organ, effective the date of service connection 
for erectile dysfunction.  Therefore, the issue of special 
monthly compensation is not on appeal to the Board.

The Board also notes the provisions of 38 C.F.R. § 4.115b, DC 
7523, which allow for a noncompensable (0 percent) rating for 
atrophy of one testicle, and a rating of 20 percent for atrophy 
of both testicles.
 
The Board further notes that where the schedular criteria does 
not provide for a noncompensable evaluation, such an evaluation 
shall be assigned when the requirements for a compensable 
evaluation are not met.  38 C.F.R. § 4.31.

In this case, the report of an August 2006 VA examination 
indicates diagnoses of hypogonadotropic and erectile dysfunction, 
with the subjective factor of weak erection. 

In a December 2007 statement, the Veteran stated that his 
treatment for hypogonadotropic had gone to higher doses of 
testosterone, and that he was tired most of the day and had 
little energy.

The Veteran's testimony during the November 2010 hearing 
indicates that he has not had any deformity of the penis, but 
that one testicle hung lower than the other.

Considering the pertinent evidence in light of the governing 
legal authority, the Board finds that an initial compensable 
rating for erectile dysfunction with hypogonadism has not been 
warranted at any time since the August 25, 2006, effective date 
of the grant of service connection. 

The record does not reflect, and the Veteran, during his November 
2010 hearing, denied, any deformity of the penis.  As there has 
been no deformity of the penis, a compensable, 20 percent rating 
is not warranted under DC 7522.  Also, while the Veteran 
testified that one testicle hung lower than the other, the record 
does not reflect, and the Veteran has not contended, that he has 
had any atrophy of both testicles.  Therefore, a compensable, 20 
percent rating is not warranted under DC 7523 either.  

The Board notes the Veteran's assertions in the December 2007 
statement that he was tired most of the day and had little 
energy.  However, evaluation of the same manifestations under 
different diagnoses, or "pyramiding," is precluded by 38 C.F.R. 
§ 4.14 (2010).  A claimant may not be compensated twice for the 
same symptomatology as "such a result would overcompensate the 
claimant for the actual impairment of earning capacity."  Brady 
v. Brown, 4 Vet. App. 203, 206 (1993).  Separate ratings may be 
granted only when "none of the symptomatology for any one of 
[the claimed conditions] is duplicative of or overlapping with 
the symptomatology of the other ... conditions."  Esteban v. 
Brown, 6 Vet. App. 259, 262 (1994) (emphasis in original).

In this case, the Veteran's symptoms of tiredness and lack of 
energy during the day are contemplated under the criteria for his 
50 percent rating for obstructive sleep apnea, discussed above, 
which include such symptomatology as persistent day-time 
hypersomnolence.  As the Veteran is already compensated for his 
symptomatology of day-time tiredness and lack of energy in his 
rating for obstructive sleep apnea, he cannot be compensated for 
the same symptomatology in his rating for erectile dysfunction 
with hypogonadism.

The Board has also considered the applicability of other 
diagnostic codes for rating this disability, but finds that no 
other diagnostic code provides a basis for higher rating, as the 
Veteran's disability has not been shown to involve any factors 
that warrant evaluation under any other provision of VA's rating 
schedule.  

For all the foregoing reasons, the Board finds that there is no 
basis for staged rating of the Veteran's erectile dysfunction 
with hypogonadism, pursuant to Fenderson, and that the claim for 
a higher rating must be denied.  In reaching this conclusion, the 
Board has considered the applicability of the benefit-of-the 
doubt doctrine; however, as the preponderance of the evidence is 
against assignment of a higher rating, that doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; 
Gilbert, 1 Vet. App. at 53-56.  

D.  Extra-schedular Consideration

Finally, the Board has also considered whether this case should 
be referred to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. 
§ 3.321(b).  

The threshold factor for extra-schedular consideration is a 
finding that the evidence before VA presents such an exceptional 
disability picture that the available schedular evaluations for 
that service-connected disability are inadequate, which involves 
a comparison between the level of severity and symptomatology of 
the claimant's service-connected disability with the established 
criteria found in the rating schedule for that disability.  If 
the criteria reasonably describe the claimant's disability level 
and symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is required.  
Thun v. Peake, 22 Vet. App. 111, 115 (2008).  

The Veteran contends that his disabilities, particularly his 
obstructive sleep apnea, have caused severe occupational 
impairment.  The Board notes a July 2008 letter from the 
Veteran's VA neurologist indicating that the Veteran suffered 
from severe residual sleepiness as the result of his sleep apnea, 
fell asleep quickly under many conditions, and was unable to 
function at work because of this.  The Board does not doubt that 
the Veteran's sleep apnea, in particular, has impacted his 
ability to work.  The assigned rating of 50 percent reflects that 
the disability is productive of impairment in earning capacity.

However, there is no indication in the record that the average 
industrial impairment from his disability would be in excess of 
that contemplated by the assigned rating, as the manifestations 
of the Veteran's disabilities, including his sleep apnea, are 
contemplated by the schedular criteria.  In this regard, the 
Board notes that the symptom of persistent day-time 
hypersomnolence-the symptom cited by the VA neurologist as 
rendering him unable to work-is explicitly contemplated in the 
schedular criteria for obstructive sleep apnea.  As the schedular 
rating criteria reasonably describe the Veteran's disability 
level and symptomatology, the assigned schedular evaluation is 
adequate in this case.  The Board therefore determines that there 
are no unusual or exceptional factors warranting the referral of 
the claim for extra-schedular consideration.

III.  Service Connection

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Such a determination 
requires a finding of current disability that is related to an 
injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 
(1993); see also Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  
Service connection may be granted for any disease diagnosed after 
discharge from service when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303(d).

In the instant case, the Veteran seeks service connection for 
idiopathic hypersomnolence.  The medical evidence, including that 
reflected in a January 2007 VA treatment note and a July 2008 
letter from the Veteran's VA neurologist, indicates that the 
Veteran suffers from hypersomnolence due to his obstructive sleep 
apnea.  Furthermore, in an August 2008 statement, the Veteran 
asserted that his idiopathic hypersomnolence was a result of his 
sleep apnea.

However, the Board again notes that evaluation of the same 
manifestations under different diagnoses, or "pyramiding," is 
precluded by 38 C.F.R. § 4.14 (2010).  A claimant may not be 
compensated twice for the same symptomatology as "such a result 
would overcompensate the claimant for the actual impairment of 
earning capacity."  Brady, 4 Vet. App. at 206.  Separate ratings 
may be granted only when "none of the symptomatology for any one 
of [the claimed conditions] is duplicative of or overlapping with 
the symptomatology of the other ... conditions."  Esteban, 
6 Vet. App. at 262 (emphasis in original).

In this case, the Veteran is compensated for his hypersomnolence 
in the rating for his service-connected obstructive sleep apnea.  
The Board notes that persistent day-time hypersomnolence is 
explicitly contemplated in the criteria for sleep apnea 
syndromes.  See 38 C.F.R. § 4.97, DC 6847.  As he is already 
compensated for of hypersomnolence as a symptom of his service-
connected obstructive sleep apnea, it is not legally permissible 
for the Veteran to be separately compensated for hypersomnolence 
as a service-connected disability, and, therefore, there is no 
legal basis for granting service connection for idiopathic 
hypersomnolence.  Under these circumstances, the matter of 
service connection for idiopathic hypersomnolence is without 
legal merit, and therefore must be denied.  See Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994).


ORDER

An initial rating in excess of 50 percent for obstructive sleep 
apnea is denied.

A compensable rating for sinusitis is denied.

An initial compensable rating for erectile dysfunction with 
hypogonadism is denied.

Service connection for idiopathic hypersomnolence is denied.


REMAND

The Board's review of the claims file reveals that further RO 
action on the claims remaining on appeal is warranted.  

With respect to the Veteran's claimed disabilities of asthma, 
generalized anxiety disorder and depressive disorder, 
degenerative joint disease of the lumbosacral spine, and 
degenerative joint disease of the cervical spine, the Board notes 
that the most recent VA examinations of these disabilities are 
dated in August 2006.  Furthermore, the record, including May 
2007 to March 2010 VA treatment notes, August 2007 to April 2008 
private treatment notes, and the Veteran's testimony during the 
November 2010 Board hearing, indicates that these disabilities 
may have worsened since the August 2006 examination.  

The Veteran was scheduled for a VA examination in connection with 
his claims in March 2010, but canceled the examination.  During 
the November 2010 Board hearing, the Veteran indicated his 
willingness to report to another scheduled VA examination, if 
needed.  In light of the Veteran's expressed willingness to 
report to a VA examination, and to ensure that the record 
reflects the current severity of the Veteran's service-connected 
disabilities remaining on appeal, the Board finds that more 
contemporaneous VA examinations are needed to properly evaluate 
these disabilities.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
See also Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has 
a duty to provide the veteran with a thorough and contemporaneous 
medical examination) and Caffrey v. Brown, 6 Vet. App. 377, 381 
(1994) (an examination too remote for rating purposes cannot be 
considered contemporaneous).  

Accordingly, the RO should arrange for the Veteran to undergo 
appropriate VA examinations.  The Veteran is hereby advised that 
failure to report to any scheduled examination, without good 
cause, may result in denial of his remaining claims for higher 
ratings.   See 38 C.F.R. § 3.655.  Examples of good cause 
include, but are not limited to, the illness or hospitalization 
of the claimant and death of an immediate family member.  

Accordingly, the case is REMANDED for the following actions:

1.  The RO should undertake appropriate 
development to obtain a copy of any 
outstanding records pertaining to treatment 
or evaluation of the Veteran's claimed 
disabilities.

2.  The Veteran should be afforded an 
examination by an examiner with the 
appropriate expertise to determine the 
current nature and severity of his asthma.  
The claims file must be made available to and 
reviewed by the examiner.  The RO should 
ensure that all information required for 
rating purposes is provided by the examiner.  
Any appropriate evaluations, studies, and 
testing deemed necessary by the examiner 
should be conducted at this time, and 
included in the examination report.

Specifically, pulmonary function tests should 
be performed and recorded.  Also, the 
examiner should discuss whether the Veteran's 
asthma requires inhalational or oral 
bronchodilator therapy, inhalational anti-
inflammatory medication, or systemic (oral or 
parenteral) corticosteroids, and the 
frequency of any such therapy.  The examiner 
must provide a complete rationale for any 
stated opinion.

3.  The Veteran should be afforded an 
examination by an examiner with the 
appropriate expertise to determine the 
current nature and severity of his 
generalized anxiety disorder and depressive 
disorder.  The claims file must be made 
available to and reviewed by the examiner.  
The RO should ensure that all information 
required for rating purposes is provided by 
the examiner.  Any appropriate evaluations, 
studies, and testing deemed necessary by the 
examiner should be conducted at this time, 
and included in the examination report.

Specifically, the examiner should render 
findings with respect to the existence and 
extent (or frequency, as appropriate) of:  
memory loss; depressed mood; anxiety; panic 
attacks; sleep impairment; impaired judgment, 
speech, impulse control and/or thought 
processes; neglect of personal hygiene and 
appearance; suicidal ideation; and delusions 
and/or hallucinations.

4.  The RO should schedule the Veteran for a 
VA spine examination to assess the nature and 
severity of his service-connected lumbar and 
cervical spine disabilities. The claims file 
and a copy of this remand must be made 
available to and reviewed by the examiner.  
The RO should ensure that all information 
required for rating purposes is provided by 
the examiner.  Any appropriate evaluations, 
studies, and testing deemed necessary by the 
examiner should be conducted at this time, 
and included in the examination report.

Specifically, the examiner should include a 
discussion about the ranges of motion of the 
lumbar and cervical spine.  The examiner 
should also state whether the lumbar and 
cervical spine disabilities are manifested by 
weakened movement, excess fatigability, 
incoordination or pain, and if so, whether 
there is an additional loss of range of 
motion as a result of these symptoms.  These 
determinations should be expressed in terms 
of the degree of additional range-of-motion 
loss due to any weakened movement, excess 
fatigability, incoordination, or pain.  The 
examiner must provide a complete rationale 
for any stated opinion.

5.  The purpose of the examinations requested 
in this remand is to obtain information that 
may be dispositive of the appeal.  The 
Veteran is hereby placed on notice that 
pursuant to 38 C.F.R. § 3.655, failure 
to cooperate by attending any requested 
VA examination may result in an adverse 
determination.  See Connolly v. Derwinski, 
1 Vet. App. 566, 569 (1991).

6.  After completion of the foregoing, and 
after undertaking any further development 
deemed warranted, the RO should readjudicate 
the appeal.  If the benefits sought remain 
denied, the Veteran and his representative 
must be furnished a supplemental statement of 
the case and be given an opportunity to 
submit written or other argument in response 
before the claims file is returned to the 
Board for further appellate consideration.




The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



______________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


